Exhibit 10.17

PEET’S OPERATING COMPANY, INC.

KEY EMPLOYEE AGREEMENT

For P. CHRISTINE LANSING

VICE PRESIDENT, CHIEF MARKETING OFFICER

This Key Employee Agreement (“Agreement”) is entered into as of the 3rd day of
October, 2005, by and between P. Christine Lansing (“Executive”) and PEET’S
OPERATING COMPANY, INC. (the “Company”), a Virginia corporation and a
wholly-owned subsidiary of Peet’s Coffee & Tea, Inc. (successor in interest to
PEET’S COMPANIES, INC.) (the “Parent”).

WHEREAS, the Company desires to employ Executive to provide personal services to
the Company, and wishes to provide Executive with certain compensation and
benefits in return for his services;

WHEREAS, the Company has adopted the Peet’s Coffee & Tea Key Employee Severance
Benefit Plan (the “Key Employee Plan”) and the Parent has adopted the Peet’s
Coffee & Tea, Inc. (as successor in interest to Peet’s Companies, Inc.) Change
of Control Option Acceleration Plan (the “Option Acceleration Plan”); and

WHEREAS, Executive wishes to be employed by the Company and provide personal
services to the Company in return for certain compensation and benefits,
including the benefits provided under the Key Employee Plan and the Option
Acceleration Plan;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

1. EMPLOYMENT BY THE COMPANY.

1.1 Title and Responsibilities. Subject to terms set forth herein, the Company
agrees to employ Executive in the position of chief financial officer and
Executive hereby accepts employment effective as of the date set forth above
(the “Effective Date”). During his employment with the Company, Executive will
devote his best efforts and substantially all of his business time and attention
(except for vacation periods as set forth herein and reasonable periods of
illness or other incapacity permitted by the Company’s general employment
policies) to the business of the Company.

1.2 Executive Position. Executive will serve in an executive capacity and shall
perform such duties as are customarily associated with his then current title,
consistent with the Bylaws of the Company and as required by the Company’s or
the Parent’s Board of Directors, as the case may be (the “Board”).

 

1.



--------------------------------------------------------------------------------

1.3 Company Employment Policies. The employment relationship between the parties
shall also be governed by the general employment policies and practices of the
Company, including those relating to protection of confidential information and
assignment of inventions, except that when the terms of this Agreement differ
from or are in conflict with the Company’s general employment policies or
practices, this Agreement shall control.

2. COMPENSATION.

2.1 Salary. Executive shall receive for services to be rendered hereunder the
base salary specified in that certain employment letter dated August 31, 2005
(the “Employment Letter”). Such salary shall be payable on a biweekly basis.
Executive will be considered for annual increases in base salary in accordance
with Company policy and subject to review and approval by the Compensation
Committee of the Board (the “Compensation Committee”).

2.2 Bonus. For calendar year 2005, Executive shall be eligible for a bonus as
specified in the Employment Offer Letter, subject to the conditions set forth in
the Employment Offer Letter. Thereafter, Executive shall be eligible to
participate in the Company’s executive level bonus plan (to the extent Company
has an executive level bonus plan) or such other bonus plan that may be
specifically applicable to Executive, as determined by the Chief Executive
Officer and approved by the Board, throughout the duration of the Executive’s
employment with the Company. No bonus is guaranteed to Executive. Any bonus is
subject to the approval of the Board, which retains the authority to review,
grant, deny or revise any bonus in its sole discretion.

2.3 Stock Options. Executive will receive an initial grant of options to
purchase stock of the Parent in the amount specified in the Employment Letter,
the terms of such options to be governed by the terms and conditions of the
Parent’s applicable stock option plan pursuant to which such options are
granted. Executive and the Company each acknowledge that Executive’s options(s)
to purchase stock of the Parent (the “Options”) shall remain in effect and
continue to vest during the period of Executive’s employment with the Company
pursuant to the terms of the Options; provided, however, that upon termination
of Executive’s employment with the Company for any reason (except Change of
Control Termination), including but not limited to a termination for Cause, by
resignation in the absence of a Constructive Termination, involuntary
termination of Executive’s employment by the Company without Cause, or voluntary
termination by the Executive due to Constructive Termination, the Options shall
cease vesting as of the termination or resignation date and be exercisable
thereafter only pursuant to the terms of the Options and the Parent’s applicable
stock option plans, unless otherwise provided in the Key Employee Plan or the
Option Acceleration Plan. Upon a Change of Control Termination, all Options held
by Executive shall have their vesting accelerated in full so as to become one
hundred percent (100%) vested and immediately exercisable in full as of the date
of such termination. Subject to the Compensation Committee’s approval, Executive
will be considered for additional grants of options to purchase shares of the
Parent, pursuant to the terms and conditions set forth in the Parent’s 2000
Equity Incentive Plan, a copy of which is available upon Executive’s request or
any successor plan.

 

2.



--------------------------------------------------------------------------------

2.4 Standard Company Benefits. Executive shall be entitled to all rights and
benefits for which he is eligible under the terms and conditions of the standard
Company benefits and compensation practices which may be in effect from time to
time and provided by the Company to its employees generally.

2.5 Severance and Change of Control Plans. Executive is eligible for
participation in, and benefits pursuant to, (i) the Key Employee Plan, subject
to the limitations set forth in Section 5 of this Agreement, and (ii) the Option
Acceleration Plan. Executive acknowledges receipt of a copy of the Key Employee
Plan and the Option Acceleration Plan. Pursuant to the Key Employee Plan,
Executive shall be eligible to participate in an outplacement program for up to
six (6) months, at a cost not exceeding ten thousand dollars ($10,000.00),
provided, however, that the provider of such outplacement program must be
reasonably acceptable to the Company and Executive provides to the Company
adequate proof of the expenses incurred.

3. CONFIDENTIAL INFORMATION, RIGHTS AND DUTIES.

3.1 Agreement.

(a) Confidential Information. Executive specifically agrees that he shall not at
any time, either during or subsequent to the term of the Employee’s employment
with the Company, in any fashion, form or manner, either directly or indirectly,
unless expressly consented to in writing by the Company, use, divulge, disclose
or communicate to any person or entity any confidential information of any kind,
nature or description concerning any matters affecting or relating to the
business of the Company, including, but not limited to, the Company’s sales and
marketing methods, programs and related data, or other written records used in
the Company’s business; the Company’s computer processes, programs and codes;
the names, addresses, buying habits or practices of any of its clients or
customers; compensation paid to other employees and independent contractors and
other terms of this employment or contractual relationships; or any other
confidential information of, about or concerning the business of the Company,
its manner of operations, or other data of any kind, nature or description. The
parties to this Agreement hereby stipulate that, as between them, the above
information and items are important, material and confidential trade secrets
that affect the successful conduct of the Company’s business and its good will,
and that any breach of any term of this section is a material breach of this
Agreement. All equipment, notebooks, documents, memoranda, reports, files,
samples, books, correspondence, lists or other written and graphic records, and
the like, including tangible or intangible computer programs, records and data,
affecting or relating to the business of the Company, which the Employee might
prepare, use construct, observe, posses or control, shall be and shall remain
the Company’s sole property.

(b) Exclusive Property. Executive agrees that all business procured by the
Executive while employed by the Company is and shall remain the permanent and
exclusive property of the Company. Executive further agrees that the
relationship with the Company of each of the employees and independent
contractors of the Company is a significant and valuable asset of the Company
and all such relationships shall at all times, both during and subsequent to the
termination of Executive’s employment, be treated as the sole and exclusive
property of the Company.

 

3.



--------------------------------------------------------------------------------

(c) Non-Interference. Any interference with the Company’s business, property,
confidential information, trade secrets, clients, customers, employees or
independent contractors by the Executive or any of Executive’s agents during or
after the term of Executive’s employment shall be treated and acknowledged by
the parties as a material breach of this Agreement.

3.2 Remedies. Executive’s duties under this Section 3 shall survive termination
of Executive’s employment with the Company. Executive acknowledges that a remedy
at law for any breach or threatened breach by Executive of the provisions of the
Proprietary Information and Inventions Agreement would be inadequate, and
Executive therefore agrees that the Company shall be entitled to injunctive
relief in case of any such breach or threatened breach.

4. OUTSIDE ACTIVITIES.

4.1 Activities. Except with the prior written consent of the Board, Executive
will not during his employment with the Company undertake or engage in any other
employment, occupation or business enterprise, other than ones in which
Executive is a passive investor. Executive may engage in civic and
not-for-profit activities so long as such activities do not materially interfere
with the performance of his duties hereunder.

4.2 Investments and Interests. Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known by him to be adverse or antagonistic to the Company, its business or
prospects, financial or otherwise.

4.3 Non-Competition. During his employment by the Company, except on behalf of
the Company, Executive will not directly or indirectly, whether as an officer,
director, stockholder, partner, proprietor, associate, representative,
consultant, or in any capacity whatsoever engage in, become financially
interested in, be employed by or have any business connection with any other
person, corporation, firm, partnership or other entity whatsoever which were
known by him to compete directly with the Company, throughout the world, in any
line of business engaged in (or planned to be engaged in) by the Company.

5. TERMINATION OF EMPLOYMENT.

5.1 Termination With or Without Cause.

At-Will Employment. Executive’s relationship with the Company is at-will. Either
Executive or the Company shall have the right to terminate Executive’s
employment with the Company at any time, with or without Cause (as defined in
the Key Employee Plan) and with or without advance notice.

 

4.



--------------------------------------------------------------------------------

5.2 Termination for Cause, Death or Disability or Voluntary Termination. If the
Company terminates Executive’s employment at any time for Cause (as defined in
the Key Employee Plan), or if Executive’s employment is terminated due to his
death or Disability (as defined in the Key Employee Plan), or if Executive
voluntarily terminates his employment other than due to a “Voluntary Termination
with good Reason” (as defined in the Key Employee Plan), Executive’s salary
shall cease on the date of termination, and Executive will not be entitled to
severance pay, pay in lieu of notice or any other such compensation or benefits,
other than payment of salary and vacation accrued through the date of
termination and other benefits as expressly required in such event by applicable
law or the terms of applicable benefit plans. Executive’s stock options shall
cease vesting on the date of termination and shall be exercisable under the
terms of the Company’s 2000 Equity Incentive Plan and the corresponding Stock
Options Agreements.

5.3 Severance Benefits. In the event (i) the Company terminates Executive’s
employment (the “Severance Plan Effective Date”) without Cause or if Executive
terminates his employment due to a Voluntary Termination with Good Reason or
(ii) Executive’s employment is terminated in a Change of Control Termination (as
defined in the Key Employee Plan), Executive shall be eligible for the severance
benefits provided pursuant to a Covered Termination (if (1)) or pursuant to a
Change of Control Termination (if (ii)), as applicable, under the Key Employee
Plan (as identified in the Key Employee Plan’s Schedule of Benefits for the
Company’s Vice Presidents), subject to the limitations set forth below, and
subject to Executive’s signing and making effective a Release Agreement as set
forth in Section 9 below. This Section 5.3 shall not apply if Executive’s
employment is terminated (i) prior to the Severance Plan Effective Date or
(ii) due to death or Disability (as such terms are defined in the Key Employee
Plan), in which event Executive shall not be entitled to any severance benefits
under this Agreement or the Key Employee Plan.

Notwithstanding anything to the contrary set forth in this Agreement or the Key
Employee Plan, in the event Executive is eligible for the severance benefits
provided pursuant to a Covered Termination, Executive shall only be entitled to
receipt of a Pro Rata Bonus if the Company’s executive level bonus plan (or
Executive’s specific bonus plan, if different from the Company’s executive level
bonus plan) for the year in which such termination occurs is a cash bonus plan
(as distinguished from a stock option plan) and such cash bonus plan is actually
funded by the Company.

Notwithstanding anything to the contrary set forth in this Agreement or the Key
Employee Plan, in the event Executive is eligible for the severance benefits
provided pursuant to a Covered Termination or Change of Control Termination, the
maximum amount that Executive shall be entitled to receive as severance pay
shall be twelve (12) months of Pay.

5.4 Cessation. If Executive violates any provision of Sections 3, 7 or 8 of this
Agreement, any severance payments or other benefits being provided to Executive
will cease immediately, and Executive will not be entitled to any further
compensation from the Company.

 

5.



--------------------------------------------------------------------------------

6. CHANGE OF CONTROL.

6.1 Definition. Notwithstanding the definition of Change of Control contained in
Section 7(e) of Key Employee Plan or Section 3 of the Option Acceleration Plan,
for purposes of this Agreement, Change of Control means the occurrence of any of
the following: (i) a sale of sixty percent (60%) or more of the assets of the
Company or the Parent; (ii) a merger or consolidation involving the Company or
the Parent in which the Company or the Parent is not the surviving corporation
and the shareholders of the Parent immediately prior to the completion of such
transaction hold, directly or indirectly, less than fifty percent (50%) of the
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or comparable
successor rules) of the securities of the surviving corporation (excluding any
shareholders who possessed a beneficial ownership interest in the surviving
corporation prior to the completion of such transaction); (iii) a reverse merger
involving the Company or the Parent in which the Company or the Parent, as the
case may be, is the surviving corporation but the shares of common stock of the
Company or the Parent (the “Common Stock”) outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise, and the shareholders of the Parent,
immediately prior to the completion of such transaction hold, directly or
indirectly, less than fifty percent (50%) of the beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act, or comparable
successor rules) of the surviving entity or, if more than one entity survives
the transaction, the controlling entity; (iv) an acquisition by any person,
entity or group within the meaning of Section 13(d) or 14(d) of the Exchange Act
or any comparable successor provisions (excluding any employee benefit plan, or
related trust, sponsored or maintained by the Company or an Affiliate of the
Company) of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act, or comparable successor rules) of securities
of the Company or of the Parent representing at least fifty percent (50%) of the
combined voting power entitled to vote in the election of directors; or, (v) in
the event that the individuals who, as of the Effective Date, are members of the
Parent’s Board of Directors (the “Incumbent Board”), cease for any reason to
constitute at least fifty percent (50%) of the Parent’s Board of Directors. (If
the election, or nomination for election by the Parent’s shareholders, of any
new member of the Parent’s Board of Directors is approved by a vote of at least
fifty percent (50%) of the Incumbent Board, such new member of the Parent’s
Board of Directors shall be considered as a member of the Incumbent Board.)

6.2 Change of Control Termination. In the event Executive’s employment with the
Company terminates due to a Change of Control Termination (as such term is
defined in the Key Employee Plan), then Executive shall be eligible for the
benefits provided under a Change of Control Termination pursuant to the Key
Employee Plan.

 

6.



--------------------------------------------------------------------------------

6.3 Stock Options. In the event of a Change of Control, Executive’s outstanding
Options shall have their vesting accelerated to the extent provided in the
Option Acceleration Plan or in applicable option agreements evidencing such
outstanding Options.

6.4 Parachute Payments. In the event that the severance, acceleration of stock
options and other benefits provided for in this Agreement or otherwise payable
to Executive (i) constitute “parachute payments” within the meaning of
Section 280G (as it may be amended or replaced) of the Internal Revenue Code of
1986, as amended or replaced (the “Code”) and (ii) but for this Section 6.4,
would be subject to the excise tax imposed by Section 4999 (as it may be amended
or replaced) of the Code (the “Excise Tax”), then Executive’s benefits hereunder
shall be either

(a) provided to Executive in full, or

(b) provided to Executive only as to such lesser extent which would result in no
portion of such benefits being subject to the Excise Tax,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
the Excise Tax. Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 6.4 shall be made in writing in good
faith by the Company’s independent public accountants (the “Accountants”). In
the event of a reduction in benefits hereunder, Executive shall be given the
choice of which benefits to reduce. For purposes of making the calculations
required by this Section 6.4, the Accountants may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Code. The Company and
Executive shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section 6.4. The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 6.4.

7. RESTRICTIVE COVENANT.

In the event Executive’s employment with the Company is terminated for any
reason other than a Change of Control Termination, whether voluntarily or
involuntarily,) then for one (1) year immediately following the termination
date, Executive shall not, without first obtaining the prior written approval of
the Company, directly or indirectly engage or prepare to engage in the coffee
business in any way or in any place, or directly or indirectly engage or prepare
to engage in any other activities in competition with the Company, or accept
employment or establish a business relationship with a business engaged in or
preparing to engage in competition with the Company, in any geographical
location in which the Company as of the termination date either conducts or
plans to conduct business.

 

7.



--------------------------------------------------------------------------------

In the event Executive’s employment with the Company is terminated due to a
Change in Control Termination (as such term is defined in the Key Employee
Plan), then for two (2) years immediately following the termination date,
Executive shall not, without first obtaining the prior written approval of the
Company, directly or indirectly engage or prepare to engage in the coffee
business in any way or in any place, or directly or indirectly engage or prepare
to engage in any other activities in competition with the Company, or accept
employment or establish a business relationship with a business engaged in or
preparing to engage in competition with the Company, in any geographical
location in which the Company as of the termination date either conducts or
plans to conduct business.

If Executive violates this Section 7, it is agreed that any severance benefits
otherwise due to be received by Executive after such violation will immediately
cease, and further that (a) despite the cessation of such benefits, the release
provided by Executive in connection with such benefits will remain in full force
and effect and (b) the Company’s remedy of cessation of payment of severance
benefits to Executive is non-exclusive.

8. NONINTERFERENCE.

While employed by the Company, and for two (2) years immediately following the
termination of Executive’s employment, Executive shall not to directly or
through others solicit, attempt to solicit, induce, or otherwise cause any
employee or independent contractor or consultant to terminate his or her
relationship with the Company in order to become an employee, consultant or
independent contractor to or for any other person or entity. For two (2) years
immediately following the termination of Executive’s employment, Executive shall
not directly or indirectly solicit (for a business competitive with the Company)
the business of any customer of the Company that at the time of the termination
of Executive’s employment or one (1) year immediately prior thereto was listed
on the Company’s customer list. If Executive violates this Section 8, it is
agreed that any severance benefits otherwise due to be received by Executive
after such violation will immediately cease, and further that (a) despite the
cessation of such benefits, the release provided by Executive in connection with
such benefits will remain in full force and effect and (b) the Company’s remedy
of cessation of payment of severance benefits to Executive is non-exclusive.

9. RELEASE. In exchange for the benefits and other consideration under this
Agreement to which Executive would not otherwise be entitled, Executive shall
enter into and execute a release substantially in the form attached hereto as
Exhibit A (the “Release”) upon his termination of employment. Unless the Release
is executed by Executive and delivered to the Company within twenty-one
(21) days after the termination of Executive’s employment with the Company,
Executive shall not receive any severance benefits provided under this Agreement
or under the Key Employee Plan. Additionally, unless the Release is executed by
Executive and delivered to the Company within twenty-one (21) days after the
termination of Executive’s employment with the Company, the acceleration of
Executive’s Options upon a Change of Control Termination as provided in this
Agreement shall not apply and Executive’s Options in such event may be exercised
following the date of Executive’s termination only to the extent provided under
their original terms in accordance with the Peet’s Companies, Inc. 1997 Equity
Incentive Plan (or other applicable stock option plan), the applicable option
agreements and the Option Acceleration Plan.

 

8.



--------------------------------------------------------------------------------

10. GENERAL PROVISIONS.

10.1 Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by facsimile transmission or the third day after mailing by first class
mail, to the Company at its primary office location and to Executive at his
address as listed on the Company payroll.

10.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

10.3 Waiver. If either party should waive any breach of any provisions of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

10.4 Complete Agreement. This Agreement, together with Key Employee Plan and the
Option Acceleration Plan, constitutes the entire agreement between Executive and
the Company and it is the complete, final, and exclusive embodiment of their
agreement and supersedes any prior agreement written or otherwise between
Executive and the Company with regard to this subject matter. It is entered into
without reliance on any promise or representation other than those expressly
contained herein, and it cannot be modified or amended except in a writing
signed by an officer of the Company.

10.5 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

10.6 Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

10.7 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and the Parent and their
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign any of his duties hereunder and he may not assign any
of his rights hereunder without the written consent of the Company, which shall
not be withheld unreasonably.

 

9.



--------------------------------------------------------------------------------

10.8 Attorney Fees. If either party hereto brings any action to enforce his or
its rights hereunder, the prevailing party in any such action shall be entitled
to recover his or its reasonable attorneys’ fees and costs incurred in
connection with such action.

10.9 Arbitration. To provide a mechanism for rapid and economical dispute
resolution, you and the Company agree that any and all disputes, claims, or
causes of action, in law or equity, arising from or relating to this Agreement
(including the Release) or its enforcement, performance, breach, or
interpretation, will be resolved, to the fullest extent permitted by law, by
final, binding, and confidential arbitration held in San Francisco, California
and conducted by Judicial Arbitration & Mediation Services/Endispute (“JAMS”),
under its then-existing Rules and Procedures. Nothing in this Section 10.9 or in
this Agreement is intended to prevent either you or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration.

10.10 Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California as applied to contracts made and to be performed entirely within
California.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

PEET’S OPERATING COMPANY, INC.     EXECUTIVE By:   /s/ Tom Cawley     /s/ P.
Christine Lansing  

Tom Cawley

    P. Christine Lansing  

CFO

    vice president, chief marketing officer Date: September 20, 2005    
Accepted and agreed this       6th day of September, 2005

 

10.



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AGREEMENT

I understand that my position with Peet’s Operating Company, Inc. (the
“Company”) terminated effective                     ,          (the “Separation
Date”). The Company has agreed that if I choose to sign this Agreement, the
Company will pay me severance benefits (minus the standard withholdings and
deductions) pursuant to the terms of the Key Employee Agreement entered into as
of the              day of                     ,          between myself and the
Company and the Peet’s Coffee & Tea Key Employee Severance Benefit Plan and the
Peet’s Coffee & Tea, Inc. (as successor in interest to Peet’s Companies, Inc.)
Change of Control Stock Option Acceleration Plan. I understand that I am not
entitled to this severance payment unless I sign this Agreement. I understand
that in addition to this severance, the Company will pay me all of my accrued
salary and vacation, to which I am entitled by law.

In consideration for the severance payment I am receiving under this Agreement,
I agree not to use or disclose any of the Company’s proprietary information
without written authorization from the Company, to immediately return all
Company property and documents (including all embodiments of proprietary
information) and all copies thereof in my possession or control, and to release
the Company and its officers, directors, agents, attorneys, employees,
shareholders, and affiliates from any and all claims, liabilities, demands,
causes of action, attorneys’ fees, damages, or obligations of every kind and
nature, whether they are known or unknown, arising at any time prior to the date
I sign this Agreement. This general release includes, but is not limited to: all
federal and state statutory and common law claims, claims related to my
employment or the termination of my employment or related to breach of contract,
tort, wrongful termination, discrimination, wages or benefits, or claims for any
form of compensation. In releasing claims unknown to me at present, I am waiving
all rights and benefits under Section 1542 of the California Civil Code, and any
law or legal principle of similar effect in any jurisdiction: “A general release
does not extend to claims which the creditor does not know or suspect to exist
in his favor at the time of executing the release, which if known by him must
have materially affected his settlement with the debtor.”

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”). I also acknowledge that the consideration given for
the waiver in the above paragraph is in addition to anything of value to which I
was already entitled. I have been advised by this writing, as required by the
ADEA that: (a) my waiver and release do not apply to any claims that may arise
after my signing of this Agreement; (b) I should consult with an attorney prior
to executing this release; (c) I have twenty-one (21) days within which to
consider this release (although I may choose to voluntarily execute this release
earlier); (d) I have seven (7) days following the execution of this release to
revoke the Agreement; and (e) this Agreement will not be effective until the
eighth day after this Agreement has been signed both by me and by the Company
(“Effective Date”).

This Agreement constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company that is
not expressly stated herein. This Agreement may only be modified by a writing
signed by both me and a duly authorized officer of the Company.

 

11.



--------------------------------------------------------------------------------

I accept and agree to the terms and conditions stated above:

          Date     [Employee]           Date     Peet’s Operating Company, Inc.

 

12.